Per Curiam:
The first assignment is not in conformity to the Pules of Court, and will not be considered. See Battles v. Sliney, decided at this term [126 Pa. 460]. The remaining assignments refer to the rulings of the court below. By the defendant’s second point the learned judge was asked to instruct the jury that “ There is no evidence to warrant or justify the jury in finding that at any time prior to the first of February, 1877, or at any other time, the defendants, Ashbaugh, Gates and Logue, were copartners of Sipler, as alleged in plaintiffs’ pleadings.” The court declined to affirm this point. This is the pinch of the case. While the evidence of the partnership was not strong, there was evidence, and more than a scintilla; enough to carry the case to the jury. If the verdict was against the weight of the evidence upon this point, the only remedy was to ask the court below to set it aside for that reason. There is no remedy here. We find no error in the rulings of the court.
Judgment affirmed.